UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1535


GREGORY ALLEN ROYAL,

                    Plaintiff - Appellant,

             v.

MICHELLE K. LEE, Director, U.S. Patent and Trademark Office; PENNY
PRITZKER; JEH JOHNSON; BISMARCK MYRICK, Director, U.S. Patent and
Trademark Office, Office of EEO and Diversity; WILBUR L. ROSS, JR., Secretary,
United States Department of Commerce (Patent and Trademark Office); KIRSTJEN
M. NIELSON, Secretary, Department of Homeland Security Federal Protective
Services; ANDREI IANCU, Under Secretary of Commerce for Intellectual Property
and Director, U.S. Patent and Trademark Office,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00261-TSE-TCB)


Submitted: February 28, 2020                                      Decided: March 12, 2020


Before WILKINSON and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Allen Royal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Allen Royal appeals the district court’s orders granting summary judgment

to his former employer and denying reconsideration on Royal’s claims of racial and gender

discrimination and retaliation, which Royal filed pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2018). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Royal v. Lee, No. 1:17-cv-00261-TSE-TCB (E.D. Va. Feb. 28, 2019 & Apr.

18, 2019). We grant Royal’s motions to supplement his informal brief, for judicial notice

to correct a typographical error in his transcript request, and to proceed in forma pauperis,

and we deny Royal’s motions to extend the filing time for a transcript and for a transcript

at government expense. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2